Citation Nr: 1810331	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, variously diagnosed, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a timely notice of disagreement in April 2006.

In December 2009 and May 2013, the Board denied the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD.  On each occasion, the Veteran sought further review in the United States Court of Appeals for Veterans Claims (Court).  In March 2011 and August 2014, the Court vacated the Board's denials and remanded the claim for action consistent with the Joint Motions.  In June 2015, the Board remanded the claim so that the Veteran could be afforded a Board hearing. 

This matter also comes to the Board on appeal from a November 2012 rating decision of the Waco, Texas RO, which denied service connection for alcoholism.  The Veteran filed a timely notice of disagreement in November 2013.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claims for an acquired psychiatric disability and alcoholism, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.   

The Veteran contends that service connection is warranted for PTSD and alcoholism.  The Veteran states that in early 1979, he was stationed in Ansbach, Germany with the Headquarters and Headquarters Battery, 2nd Battalion, 57th ADA, and worked at an airfield in Katterbach, Germany.  On the day of the incident, the Veteran's supervisor, SFC Donnels, requested a helicopter so that the Veteran could retrieve a part from another battery.  The Veteran stated that the helicopter was requested from an air support battalion, "possibly" the 701st.  During the flight, the helicopter experienced a hard landing, leading the Veteran to fear for his life, and he states that this incident has caused his PTSD and alcoholism.  See June 2005 Statement in Support of Claim.

A February 2006 rating decision lists as evidence a formal finding of the Joint Services Records Research Coordinator dated December 8, 2005.  The Board notes that there is not a formal finding with this date associated with the Veteran's claims file.  Rather, there is a deferred rating decision of the RO which notes that the information provided by the Veteran is insufficient.  The Veteran provided an additional statement in September 2006.  A December 2006 formal finding associated with the claims file notes insufficient information to verify the stressor. 

A January 2012 Defense Personnel Records Information Retrieval System (DPRIS) response reflects that DPRIS was unable to document the helicopter's forced landing.  DPRIS was also unable to locate information pertaining to a unit named the 701st Air Support Battalion stationed in Germany in 1979. 

The Board notes that the Veteran only stated that he thought it was the 701st that provided the helicopter.  After receiving information that the 701st did not exist, it is unclear what additional searches DPRIS made, if any, to verify whether there was an aircraft associated with an air battalion under a different name, located in Katterbach or nearby, that experienced a hard landing in 1979.  The Board notes that it appears that the Headquarters and Headquarters Company, 501st Aviation Battalion was located in Germany at the time.  Furthermore, the Veteran has provided the name of the supervisor who made the helicopter request, and it is unclear whether any attempts were made to verify this request through logbooks or other appropriate means.  

Therefore, an additional attempt to verify the Veteran's stressors should be made.  The Veteran should be requested to provided additional information, if needed. 

Additionally, the case was previously remanded so that a 1986 mental status evaluation could be obtained and associated with the claims file.  A May 2015 deferred rating decision requested that the evaluation be obtained.  At the December 2017 Board hearing, the Veteran's representative stated that he had received a copy of the evaluation.  However, the evaluation has not been associated with the electronic claims file.  Furthermore, it is not listed as evidence in the March 2017 statement of the case provided on the issue of service connection for alcoholism, nor is there a supplemental statement of the case provided for the issue of service connection for PTSD.  Therefore, it is not clear that this evaluation has been obtained and considered by the RO in adjudicating the Veteran's claims. 

Lastly, the Veteran stated that he received mental health treatment while incarcerated from September 2002 to December 2014.  A request was made to the Texas Department of Criminal Justice, who responded that the authorization was insufficient.  See November 2017 correspondence.  A December 2017 deferred rating decision notes that the Veteran should be requested to provide an updated authorization.  However, the record does not reflect that the Veteran has been notified of the need for a new authorization form, or that the RO has received the form or requested the treatment records. 

Therefore, the Board finds that a remand is warranted, so that additional development of the Veteran's claims can be undertaken, as discussed above.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a summary of the Veteran's non-combat stressor and forward it to the appropriate center(s) with a request for any information, to include unit records, flight manifests, logbooks, or any other document which would verify the Veteran's alleged stressor.  The Veteran has provided his unit, location, and the name of the supervisor who requested the flight.  An attempt should be made to confirm the aviation units located with the Headquarters and Headquarters Battalion/Company at Katterbach, Germany, including, but not limited to, the 501st, and whether any aircraft from these units experienced a hard and/or forced landing in 1979.  Any requests made, and any negative replies received, should be documented in the Veteran's claims file. 

2.  Obtain and associate with the Veteran's electronic claims file the 1986 mental status evaluation.  If the record cannot be located, a request should be made to the Veteran and/or his representative for the evaluation.  Any attempted to obtain the evaluation, and any negative replies received, should be document in the claims file. 

3.  Request that the Veteran provide authorization for the release of his treatment records from the Texas Department of Criminal Justice from September 2002 to December 2014, and obtain and associate these records with the Veteran's electronic claims file.  Any requests to obtain the authorization and medical records, and any negative replies received, should be documented in the claims file.  

4.  After completing the above, and any other development as may be indicated, the Veteran's claims of service connection for an acquired psychiatric disability, variously diagnosed, to include PTSD, and for alcoholism, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




